Case 6:21-cv-00051-ADA Document 14-7 Filed 03/31/21 Page 1 of 2




       Exhibit E
BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY                                   https://direct.sos.state.tx.us/corp_inquiry/corp_inquiry-entity.asp?spage...
                             Case 6:21-cv-00051-ADA Document 14-7 Filed 03/31/21 Page 2 of 2

         TEXAS SECRETARY of STATE
         RUTH R. HUGHS
                                              BUSINESS ORGANIZATIONS INQUIRY - VIEW ENTITY
         Filing Number:               803029263                             Entity Type:   Domestic Limited Liability Company (LLC)
         Original Date of Filing:     May 29, 2018                          Entity Status: In existence
         Formation Date:              N/A
         Tax ID:                      32067321839                           FEIN:
         Duration:                    Perpetual

         Name:                        BCS Software LLC
         Address:                     7808 ORISHA DR
                                      AUSTIN, TX 78739 USA

                                                                                                                               ASSOCIATED
           REGISTERED AGENT          FILING HISTORY           NAMES              MANAGEMENT            ASSUMED NAMES            ENTITIES

          Last Update              Name                            Title                     Address
          January 16, 2021         MARLENA FITTS                   MEMBER                     7808 ORISHA DRIVE
                                                                                              AUSTIN, TX 78739 USA
          January 16, 2021         MARLENA FITTS                   DIRECTOR                   7808 ORISHA DRIVE
                                                                                              AUSTIN, TX 78739 USA


           Order        Return to Search




         Instructions:
             To place an order for additional information about a filing press the 'Order' button.




1 of 1                                                                                                                                  3/15/21, 1:50 PM
